Citation Nr: 1507389	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-38 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for chronic abdominal soreness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction subsequently transferred to the RO in Reno, Nevada. 

A hearing was held on October 15, 2014, by means of video conferencing equipment with the appellant in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In addition to the issues enumerated above, the Veteran submitted a timely Substantive Appeal to the Board for a claim for an initial compensable rating for residuals left foot injury.  The Veteran withdrew this appeal in a December 2009 letter, and the Board does not have jurisdiction over the appeal of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in an October 2014 filing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right hip disability and chronic abdominal soreness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right elbow disability is at least as likely as not related to his military service.

2.  The Veteran's right knee disability is at least as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues of entitlement to service connection for a right elbow and right knee disability, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

III.  Background and Analysis

The Veteran was provided with a VA examination in December 2006.  The Veteran reported that he developed right elbow pain when he was "gung-ho" lifting, pushing, shoving, and engaging in physical training exercises during service.  He stated the pain became a problem in approximately 2002 and the severity of this pain was moderate.  The Veteran reported that his right knee pain began in 2003.  The VA examiner provided diagnoses of right elbow sprain and right knee sprain, and noted that X-rays of both were normal.  No etiological opinion was provided.

The Veteran submitted a December 2010 letter from a private Doctor of Osteopathic Medicine.  The letter noted that the Veteran came in with complaints of chronic pain in the right elbow and right knee, which he related to his military service.  The Veteran stated that the pain began gradually from excessive weight lifting and physical fitness such as running required by the military.  He reported that his right elbow gets very sore, and that he has to pop it every morning in order to bend it.  Regarding the right knee, the Veteran stated that he was required to move a lot of massive equipment in the military, and that the pain began at that time.  A December 2010 MRI of the right elbow showed mild to moderate degenerative changes in the lateral compartment and a December 2010 MRI of the right knee showed minimal subchondral sclerosis in the lateral patellar facet.  The physician opined that, based upon the history given by the Veteran, as well as the physical examination and MRI findings, he could probably say that the Veteran's chronic elbow and knee pain, and by extension the disabilities resulting in such pain, are related to his military service.

The most probative evidence of record demonstrates that the Veteran has current disabilities of the right elbow and right knee, and that they are probably related to his strenuous physical activity during military service.  The weight of the evidence is therefore in favor of the Veteran's claims, and service connection is warranted.   


ORDER

Service connection for right elbow arthritis is granted.

Service connection for right knee subchondral sclerosis of the lateral patellar facet is granted.


REMAND

Reasons for remand:  To provide the Veteran with additional VA examination and medical opinions.

The Veteran asserts that he is entitled to service connection for a right hip disability.  The Veteran testified at the October 2014 Board hearing that he ran marathons in service, and worked long shifts having to carry heavy loads, after which his right hip would hurt.  The Veteran was provided with a VA examination in December 2006, at which point he reported rare right hip pain that is mild to moderate.  The examiner diagnosed the Veteran with right hip sprain and noted a normal X-ray.  As this examination was conducted less than six months after service, it is unclear whether the right hip sprain noted represented a chronic disability as opposed to an acute condition.  Additionally, as no etiological opinion was provided, the report is found inadequate for adjudicatory purposes.  On remand, an additional VA examination and opinion should be ordered to assess the nature and etiology of any right hip disability.

The Veteran also asserts that his chronic abdominal soreness is related to his military service.  At the December 2006 VA examination, the Veteran reported chronic abdominal soreness localized to the left upper quadrant, which he related to being on guard duty for approximately 12 hours.  The VA examiner noted a diagnosis of chronic abdominal soreness, and opined that there was insufficient evidence to warrant diagnosis of acute or chronic condition.  The examiner wrote that repaired left hemidiaphragm was a potential source of discomfort, although this was speculation and not certain.

The Veteran submitted a June 2011 private medical record including a diagnoses of chronic pain syndrome and neuropathic costochondritis.  The nurse practitioner noted that the Veteran reported that he believed the injury occurred while on active duty in Iraq, and that he presented her with certificates from the Army showing that he was in the top 1% of a fitness test.  The nurse practitioner wrote a letter noting that the practice had been treating the Veteran for the past 4 months for chronic left chest wall pain with date of onset in 2005 during an active duty deployment to Iraq.  She noted that the Veteran was extremely active at a high level of physical demand and that he reported a progressive worsening of pain over the last several years.  She stated that, based on review of medical records, personnel records, and physical examination/treatment, it is her belief that his chronic pain condition is probably directly related to his military service.

The Board notes that neither record from this nurse practitioner mentions the Veteran's pre-service injuries, documented in the claims file.  The Veteran's July 2000 entrance examination includes a summary of defects noting stab wounds to the abdomen and a 1997 exploratory laparotomy with repair of the diaphragm and chest.  Treatment records from January and February 1997 document that the Veteran sustained multiple stab wounds, two to the abdomen and one to the chest, and that he underwent diagnostic laparotomy and had his left hemidiaphragm repaired.  Because it appears from the June 2011 letter that the nurse practitioner likely did not considered this relevant evidence, the probative value of the opinion is diminished and the Board finds that it is inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Thus, on remand, the Veteran should be provided with an additional VA examination and medical opinion to address the nature and etiology of any disability resulting in chronic abdominal soreness.

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current right hip disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any chronic right hip disability present at any point during the appeal period (July 2006 to present).

b.  For any diagnosis provided, please state whether the disability at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of active military service. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current disability resulting in chronic abdominal soreness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any disability resulting in the Veteran's reported chronic abdominal soreness, present at any time during the appeal period (July 2007 to present).  Specifically confirm or rule out a diagnosis of neuropathic costochondritis (private diagnosis from June 2011).

b.  For any diagnosis provided, please state whether the disability at least as likely as not (50 percent or greater probability), arose during, was caused by, or is otherwise related to the Veteran's active military service.

The examiner's attention is directed to a July 2000 entrance examination noting that the Veteran had previously sustained stab wounds and undergone an exploratory laparotomy and diaphragm repair in 1997, and January and February 1997 records documenting multiple stab wound injuries to the abdomen and chest and subsequent surgery.

* If, and only if, the examiner finds that the Veteran's current disability predated service, the examiner should then provide an opinion as to: i) whether the disability increased in severity during active service, and if so, ii) whether or not it is clearly the case that such an increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the aforementioned directives, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to a service connection for a right hip disability and chronic abdominal soreness in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


